PER CURIAM.
Appellant was convicted and sentenced on an indictment in four counts. The first three charged him with passing counterfeit obligations of the United States. The fourth charged him with conspiracy to commit the offense of passing counterfeit obligations. He moved for vacation of the sentence on count four, the conspiracy count, on the ground that since the conspiracy concerned the same matters dealt with in the substantive counts, the sentence on it constituted double punishment. The District judge denied the motion, and he has appealed.
It is too well settled to require citation of authorities that the sentence on the conspiracy charge was not double punishment. The judgment denying the motion was right. It is affirmed.